16-857-cv
Worthy-Pugh v. Deutsche Bank National Trust Company


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 18th day of October, two thousand sixteen.
PRESENT: JON O. NEWMAN,
         GERARD E. LYNCH,
         CHRISTOPHER F. DRONEY
                    Circuit Judges,

----------------------------------------------------------------------
LAQUISHA WORTHY-PUGH,
                                 Plaintiff-Appellant,

ANTHONY PUGH,

                                       Plaintiff,

                             v.                                              No.   16-857-cv

DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                       Defendant-Appellee.
----------------------------------------------------------------------

 FOR PLAINTIFF-APPELLANT:                                    LaQuisha Worthy-Pugh,    pro      se,
                                                             Windsor, CT.

 FOR DEFENDANT-APPELLEE:                                     Jordan W. Schur, Houser & Allison,
                                                             APC, Westport, CT.




                                                      1
       Appeal from the February 5, 2016 judgment of the United States District Court for
the District of Connecticut (Thompson, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant LaQuisha Worthy-Pugh, proceeding pro se, appeals from the district
court’s judgment dismissing her claims against Deutsche Bank National Trust Company
(“Deutsche Bank”): (I) that the Connecticut Superior Court’s prior judgment of strict
foreclosure was void ab initio, (II) for extrinsic fraud, (III) for theft of funds, (IV) for
intentional infliction of emotional distress, (V) to quiet title, and (VI) for slander of title.
She also appeals from the district court’s subsequent order denying reconsideration of
that decision. We assume the parties’ familiarity with the underlying facts and procedural
history of this case.

       Under the Rooker-Feldman doctrine, federal courts lack subject matter jurisdiction
over claims that effectively seek review of state court judgments. See Dist. of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 482–87 (1983); Rooker v. Fidelity Tr. Co.,
263 U.S. 413, 415–16 (1923). A claim is barred under the Rooker-Feldman doctrine
when: “(1) the plaintiff lost in state court, (2) the plaintiff complains of injuries caused by
the state court judgment, (3) the plaintiff invites district court review of that judgment,
and (4) the state court judgment was entered before the plaintiff’s federal suit
commenced.” McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010). We review de novo
a district court’s dismissal for lack of subject matter jurisdiction under the Rooker-
Feldman doctrine. Green v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009).

       Claims I, V, and VI are barred by the Rooker-Feldman doctrine. A Connecticut
state court issued a strict foreclosure judgment against Worthy-Pugh. Claims I, V, and VI
challenge this judgment and effectively request that the federal district court rule that the
judgment was void. See Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 427
(2d Cir. 2014) (applying the Rooker-Feldman doctrine where the plaintiff asked the
federal court “to review the state proceedings and determine that the foreclosure
judgment was issued in error”). Worthy-Pugh’s argument that the judgment was void
because it was obtained through a fraudulent scheme to interfere with the judicial process
does not defeat application of Rooker-Feldman. See id. (“To the extent [plaintiff] asks the
federal court to grant him title to his property because the foreclosure judgment was
obtained fraudulently, Rooker-Feldman bars [his] claim.”). The district court lacked
jurisdiction to invalidate the foreclosure judgment.

       The Rooker-Feldman doctrine does not prevent a district court from reviewing a
claim for damages stemming from an allegedly fraudulent foreclosure judgment, because
the district court can determine damages liability without reviewing the propriety of the
state court judgment. See id. at 427–28 (stating that the plaintiff’s complaint was not

                                               2
barred by Rooker-Feldman to the extent that he sought damages from the defendants for
injuries suffered from the alleged mortgage-foreclosure fraud). Claim II can be liberally
construed as asserting a fraud claim seeking damages. Therefore, Worthy-Pugh is correct
that the Rooker-Feldman doctrine did not deprive the district court of jurisdiction over
this claim.

        However, the district court properly dismissed Claim II on the alternate ground of
res judicata. We review de novo a district court’s application of res judicata principles.
Comput. Assocs. Int’l, Inc. v. Altai, Inc., 126 F.3d 365, 368 (2d Cir. 1997). When
applying the doctrine of res judicata, “a federal court must give to a state-court judgment
the same preclusive effect as would be given that judgment under the law of the State in
which the judgment was rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465
U.S. 75, 81 (1984); see also O’Connor v. Pierson, 568 F.3d 64, 69 (2d Cir. 2009). Under
Connecticut state law, a prior action bars subsequent litigation between the same parties
arising from the same subject matter, provided the precluded party had an adequate
opportunity to litigate in the prior proceeding. O’Connor, 568 F.3d at 69. A party has not
had an adequate opportunity to litigate a claim if “the court in the first action would
clearly not have had jurisdiction to entertain the omitted theory or ground or, having
jurisdiction, would clearly have declined to exercise it as a matter of discretion.” Id. at 71
(quoting Connecticut Nat’l Bank v. Rytman, 694 A.2d 1246, 1257 (Conn. 1997)); see also
id. at 69 (“Claim preclusion prevents the pursuit of any claims relating to the cause of
action which were actually made or might have been made.” (quoting Joe’s Pizza, Inc. v.
Aetna Life & Cas. Co., 675 A.2d 441, 446 (Conn. 1996)). Connecticut state law permits a
defendant in a strict foreclosure action to present counterclaims for damages based on
alleged mortgage fraud. See Morgera v. Chiappardi, 813 A.2d 89, 92, 100 (Conn. App.
2003). Thus, the district court properly determined that res judicata barred Worthy-
Pugh’s mortgage-fraud claim, because she had the opportunity to litigate that claim in her
prior state court action. Contrary to Worthy-Pugh’s contention, neither her reliance on
“extrinsic fraud” nor the “newly discovered evidence” that purportedly bolstered her
fraud claim affected the res judicata analysis and she cites to no authority suggesting
otherwise.

       Worthy-Pugh’s challenge to the dismissal of her intentional infliction of emotional
distress claim also lacks merit. To state a claim for intentional infliction of emotional
distress, a plaintiff must allege “(1) that the actor intended to inflict emotional distress or
that he knew or should have known that emotional distress was the likely result of his
conduct; (2) that the conduct was extreme and outrageous; (3) that the defendant’s
conduct was the cause of the plaintiff’s distress; and (4) that the emotional distress
sustained by the plaintiff was severe.” Watts v. Chittenden, 22 A.3d 1214, 1221 (Conn.
2011). To trigger liability, the alleged conduct must “exceed[] all bounds usually
tolerated by decent society,” Appleton v. Bd. of Educ. of Town of Stonington, 757 A.2d
1059, 1062 (Conn. 2000) (internal quotation marks omitted), and the emotional distress
“must be so severe that no reasonable person could be expected to endure it,” Squeo v.

                                              3
Norwalk Hosp. Ass’n, 113 A.3d 932, 957 (Conn. 2015). We review dismissal for failure
to state a claim de novo, accepting as true all facts alleged in the complaint and drawing
all inferences in favor of the plaintiff. Concord Assocs., L.P. v. Entm’t Prop. Tr., 817
F.3d 46, 52 (2d Cir. 2016). Here, even accepting the allegations in the complaint as true,
Worthy-Pugh has failed to allege emotional distress that was sufficiently severe to trigger
liability. See Squeo, 113 A.3d at 951 n.15; Appleton, 254 Conn. at 210–12.1

       Finally, though Worthy-Pugh states in her notice of appeal that she is challenging
the denial of reconsideration by the district court, she raises no specific arguments
concerning that denial. In any event, because dismissal was warranted, the district court
did not abuse its discretion in denying reconsideration. See Cohen v. UBS Fin. Servs.,
Inc., 799 F.3d 174, 177 (2d Cir. 2015) (“[D]enial of a motion for reconsideration is
reviewed for abuse of discretion.”).

      We have considered Worthy-Pugh’s remaining arguments and find them to be
without merit. Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




1
 In addition, Worthy-Pugh raises no arguments on appeal challenging the district court’s dismissal of her theft-of-
funds claim. We therefore affirm the district court’s dismissal of that claim. United States v. Joyner, 313 F.3d 40, 44
(2d Cir. 2002) (“It is well established that an argument not raised on appeal is deemed abandoned and lost”).

                                                           4